Citation Nr: 0410389	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  00-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 28, 1994, 
for service connection for a right inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) from a 
March 1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a decision on 
the veteran's claim for an earlier effective date has been 
obtained by the RO, and the RO has notified him of the type of 
evidence needed to substantiate his claim.

2.  The veteran's claim for compensation for a right inguinal 
hernia was received on October 28, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 1994, 
for the award of service connection for a right inguinal hernia 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA advised the veteran of the VCAA in a 
Supplemental Statement of the Case issued in December 2003.  

In this case, the veteran was not provided with a VCAA notice 
prior to the initial determination granting service connection or 
denying an effective date earlier than October 28, 1994.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board finds that additional notice is not required by the facts of 
this particular case.  Because this case turns entirely upon legal 
criteria, and there is no dispute as to the factual predicate, 
there is no indication of any further evidentiary development 
which would be pertinent.  The documentation reflecting the 
veteran's claims for compensation are contained in the evidence of 
record.  
There is no further factual development, whether performed by the 
appellant or by VA, that could show that the appellant is eligible 
for an earlier effective date.  

Consequently, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).  Thus, regarding the appellant's claim, the 
Board finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent necessary.  No 
additional assistance or notification to the appellant regarding 
this issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled regarding the appellant's 
claim.  Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  As 
such, there has been no prejudice to the claimant that would 
warrant a remand, and the claimant's procedural rights have not 
been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

In June 1993, the veteran filed a claim of service connection for 
a right inguinal hernia.  An August 1993 RO determination denied 
service connection for this disorder.  The veteran was notified of 
the decision and his appellate rights in a letter issued on August 
30, 1993, but did not appeal the RO's determination.

On October 28, 1994, the veteran filed an application to reopen 
his claim of service connection for a right inguinal hernia.  A 
March 1999 rating decision granted service connection assigning a 
noncompensable rating effective October 28, 1994.  Incidentally, a 
December 2003 rating decision increased the veteran's disability 
rating to 10 percent effective October 28, 1994.

The veteran has requested an earlier effective date based on his 
June 1993 claim of service connection for a right inguinal hernia.

II.  Laws and Regulations

Unless otherwise provided, the effective date of a reopened claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § (r) (2003).  
The effective date of a benefit granted after receipt of new and 
material evidence (other than service department records) received 
within the appeal period or prior to an appellate decision will be 
as though the former decision had not been rendered.  See 38 
C.F.R. § 3.400(q)(1)(i) (2003).  The effective date of a benefit 
granted after receipt of new and material evidence (other than 
service department records) when the new and material evidence is 
received after a final disallowance shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(q)(1)(ii) (2003).

III.  Analysis

As set forth above, the RO has assigned an effective date of 
October 28, 1994, for the award of service connection for a right 
inguinal hernia.  The effective date assigned corresponds to the 
actual date of receipt by the RO of the veteran's application to 
reopen his claim of service connection for a right inguinal 
hernia.  The veteran asserts, however, that he is entitled to an 
earlier effective date due to his previous claim of service 
connection in June 1993.

When the veteran filed his claim of service connection for a right 
inguinal hernia on October 28, 1994, it was a claim to reopen 
since there was a prior final disallowance of this claim in August 
1993.  It is undisputed that the veteran did not appeal the prior 
denial of this claim.  

The assigned effective date of October 28, 1994, is the date of 
receipt of the veteran's claim to reopen.  There is no indication 
in the file, or any allegation from the veteran, that any claim 
was filed between the denial in August 1993 and the reopened claim 
on October 28, 1994.

Because the August 1993 RO denial is a final decision, the claim 
upon which that decision was based cannot serve as the basis for 
assignment of an effective date for a subsequent award of service 
connection.  The veteran's claim to reopen was received by VA on 
October 28, 1994.  This is the date that was assigned by the RO as 
the effective date for the grant of service connection for a right 
inguinal hernia.  Absent an allegation and finding of clear and 
unmistakable error in the June 1993 RO determination (the presence 
of which has not been alleged) the desired earlier effective 
cannot be assigned.

Based on the above, the earliest date of receipt of a reopened 
claim for service connection for a right inguinal hernia is 
October 28, 1994, the date the RO received the veteran's claim to 
reopen his right inguinal hernia claim.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not for application in this case 
because the preponderance of the evidence is against the 
assignment of an earlier effective date.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990);  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to an effective date earlier than October 28, 1994, 
for service connection for a right inguinal hernia is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



